DETAILED ACTION

Summary
This Office Action is in response to the response filed January 6, 2022.
In view of the Amendments to the Claims filed December 7, 2021, the rejection of claim 11 under 35 U.S.C. 112(b) previously presented in the Office Action sent October 14, 2021 has been withdrawn.
In view of the Amendments to the Claims filed December 7, 2021, the rejections of claims 1-16 under 35 U.S.C. 103 previously presented in the Office Action sent October 14, 2021 have been withdrawn.
Claims 1-16 are currently pending and have been allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher McDonald on April 22, 2022.
The application has been amended as follows: 
In claim 1, on the last line 20, please replace the following phrase --the first jig hole pushes the hooking protrusion-- with the following phrase --the first jig hole pushes the first hooking protrusion--
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, from which claims 2-10 and 12-16 depend, requires a first hooking protrusion having an upper end at a connection point on a bottom surface of the terminal cover and a lower end configured to be hook-coupled to and released from the first stopper and a first jig hole formed in the terminal cover between the connection point of the first hooking protrusion and the first side edge in combination with the remaining limitations of claim 1. 
Kim et al., close prior art of record, does not teach a first hooking protrusion having an upper end at a connection point on a bottom surface of the terminal cover and a lower end configured to be hook-coupled to and released from the first stopper and a first jig hole formed in the terminal cover between the connection point of the first hooking protrusion and the first side edge in combination with the remaining limitations of claim 1 and it would not have been an obvious modification. 
Claim 11 requires a first hooking protrusion extending downwardly from a bottom surface of the terminal cover and spaced from a side edge of the terminal cover and configured to be hook-coupled to and released from the first stopper and a first jig hole formed in the terminal cover between the first hooking protrusion and the first side edge and wherein the terminal cover comprises an inwardly curved corner where the side plates cross each other and a concave portion extending downwardly from the inwardly curved corner and the terminal cover mounting part comprises an internal column located at an internal area of the terminal cover based on the concave portion to support the upper plate of the terminal cover and an external column provided to be inserted in the concave portion in combination with the remaining limitations of claim 11.
Kim et al., close prior art of record, does not teach a first hooking protrusion extending downwardly from a bottom surface of the terminal cover and spaced from a side edge of the terminal cover and configured to be hook-coupled to and released from the first stopper and a first jig hole formed in the terminal cover between the first hooking protrusion and the first side edge and wherein the terminal cover comprises an inwardly curved corner where the side plates cross each other and a concave portion extending downwardly from the inwardly curved corner and the terminal cover mounting part comprises an internal column located at an internal area of the terminal cover based on the concave portion to support the upper plate of the terminal cover and an external column provided to be inserted in the concave portion in combination with the remaining limitations of claim 11 and it would not have been an obvious modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        April 22, 2022